Name: 79/176/EEC: Commission Decision of 23 January 1979 authorizing the French Republic not to apply Community treatment to toys made of wood or other (except motors and movement merchanisms for toys and working models used for recreational purposes and parts thereof), falling within subheading 97.03 A and ex B of the Common Customs Tariff, originating in Japan and in free circulation in the other Member States (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-02-15

 Avis juridique important|31979D017679/176/EEC: Commission Decision of 23 January 1979 authorizing the French Republic not to apply Community treatment to toys made of wood or other (except motors and movement merchanisms for toys and working models used for recreational purposes and parts thereof), falling within subheading 97.03 A and ex B of the Common Customs Tariff, originating in Japan and in free circulation in the other Member States (Only the French text is authentic) Official Journal L 040 , 15/02/1979 P. 0032 - 0032****( 1 ) OJ NO L 121 , 3 . 6 . 1971 , P . 26 . COMMISSION DECISION OF 23 JANUARY 1979 AUTHORIZING THE FRENCH REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO TOYS MADE OF WOOD OR OTHER ( EXCEPT MOTORS AND MOVEMENT MECHANISMS FOR TOYS AND WORKING MODELS USED FOR RECREATIONAL PURPOSES AND PARTS THEREOF ), FALLING WITHIN SUBHEADING 97.03 A AND EX B OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN JAPAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 79/176/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 17 JANUARY 1979 BY THE FRENCH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO TOYS MADE OF WOOD OR OTHER ( EXCEPT MOTORS AND MOVEMENT MECHANISMS FOR TOYS AND WORKING MODELS USED FOR RECREATIONAL PURPOSES AND PARTS THEREOF ), FALLING WITHIN SUBHEADINGS 97.03 A AND EX B OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN JAPAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS IN FRANCE THE IMPORT OF THE PRODUCTS IN QUESTION ORIGINATING IN JAPAN IS SUBJECT TO AN ANNUAL QUOTA ; WHEREAS THE DISPARITIES WHICH EXIST IN THE COMMERCIAL POLICY MEASURES APPLIED IN CONNECTION WITH THESE PRODUCTS BY THE MEMBER STATES ARE CAUSING DEFLECTION OF TRADE , THEREBY PREVENTING THE EXECUTION OF THOSE COMMERCIAL POLICY MEASURES WHICH ARE IN FORCE BECAUSE OF THE DIFFICULT ECONOMIC SITUATION IN THE SECTOR CONCERNED ; WHEREAS THERE ARE DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED , INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT AND A PROGRESSIVE DECLINE IN ITS MARKET SHARE ; WHEREAS THESE ECONOMIC DIFFICULTIES ARE CAUSED LARGELY BY UNEQUAL CONDITIONS OF COMPETITION , WHICH ALLOW EXPORTS TO BE MADE AT PRICES APPRECIABLY LOWER THAN THOSE OF THE COMMUNITY PRODUCTS IN QUESTION ; WHEREAS , ALTHOUGH THE IMPORTS WHICH GAVE RISE TO THE APPLICATION SUBMITTED ARE LIKELY , IN VIEW OF THE SUBSTANTIAL VOLUME OF THE IMPORTS , TO AGGRAVATE THESE DIFFICULTIES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 71/202/EEC OF 12 MAY 1971 ( 1 ), AND IN PARTICULAR ARTICLE 1 THEREOF ; WHEREAS , HOWEVER , THE TOTAL AMOUNT OF THE APPLICATIONS FOR A LICENCE WHICH GAVE RISE TO THE APPLICATION IN QUESTION DO NOT NEED TO BE COVERED BY SUCH AN AUTHORIZATION , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN JAPAN AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 7 JANUARY 1979 AND ARE , AT THE DATE OF THIS DECISION , PENDING WITH THE FRENCH AUTHORITIES . HOWEVER , THIS AUTHORIZATION DOES NOT COVER AN AMOUNT OF FF 800 000 TO BE DISTRIBUTED AMONG THOSE APPLYING FOR LICENCES : // CCT HEADING NO // DESCRIPTION // // 97.03 A AND EX B // TOYS MADE OF WOOD OR OTHER ( EXCEPT MOTORS AND MOVEMENT MECHANISMS FOR TOYS AND WORKING MODELS USED FOR RECREATIONAL PURPOSES AND PARTS THEREOF ) // ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 23 JANUARY 1979 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT